DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14: was amended in the preamble to set forth structural features of the hair brush; however the hairbrush and any of its structural features are not allowed to be claimed, per the restriction requirement issued on 12/4/20. In response, applicant elected to prosecute only the cartridge and not the combination of a refill cartridge with a hairbrush. Applicant now appears to be attempting to amend the claims to include structural features of the brush, which is improper and can result in all the claims being withdrawn for being drawn to a non-elected invention. Because applicant chose to prosecute only the refill cartridge and not the combination, features of the hairbrush must be deleted from the claims because they cause confusion over what exactly is being claimed. For example “wherein said open top of said housing is correspondingly sized and shaped to and adapted to fit through and positioned adjacent the opening of the body”; this is improper as no “body” is actually allowed to be claimed nor the 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Connor (US 4585018).
Claim 14: O’Connor discloses a cartridge (see annotations) for a hair brush (see Fig 1) the brush having a body (10) with an opening (see Fig 3) and everything in existence has a “predetermined” size and shape. The cartridge comprising: a housing (19+21; see annotations) having an opening at the top once punctured and a bottom wall (see annotations) together defining an interior space; the bottom wall having a pair of flanges (see annotations) adapted to abut the opening of the hairbrush body (also note applicant cannot continue claiming the combination of the cartridge with hairbrush features without receiving a notice of non-compliant amendment); a reservoir (see 

    PNG
    media_image1.png
    322
    530
    media_image1.png
    Greyscale

Claim 15: O’Connor discloses the reservoir and applicator abutting one another (see Figs 2 & 4) and being in fluid communication with each other (Col 4, 10-40 & Col 6, 1-13).

    PNG
    media_image2.png
    264
    451
    media_image2.png
    Greyscale

Claim 16: O’Connor discloses the first porous material (16a) can be fibers (Col 4, 10-25) which is a “fibrous material” and the second porous material (16b) can be nylon nibs, which are porous plastic. Regarding the language “sintered”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented device of O’Connor.  See MPEP § 2113.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fereyre (WO 2016107826).
Regarding the claimed invention being “for a hairbrush having a body for receiving the cartridge the body has an opening of a predetermined size and shape” as recited in the preamble of claim 14, the applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Fereyre was considered capable of performing the cited intended use because the cartridge is inserted into a hair straightener that can comprise a comb (Page 7, 15-20) so the device can be used to brush hair.
Claim 14: Fereyre discloses a cartridge (see Fig 3) comprising a housing (20) having an open top and a bottom wall (42) defining an interior space (see Fig 5) the bottom wall having a flange (projection off side wall 38 in see Figs 3 & 4 and 7 & 8 extends the height of the housing so it is also attached to the bottom wall). A reservoir (30) positioned within the interior space of the housing, the reservoir comprising a first porous material (Page 3, 10-20); a hair care treatment loaded in the reservoir (Page 3, 15-20 & 7, 19-30); a porous applicator (26, Fig 2; Page 11, 30) formed of a second porous material (Page 3, 15-20 & Page 11, 30) positioned at least partially within the interior space of the housing and protruding from the open top and configured to apply the hair care treatment and the open top, as well as the rest of the cartridge, is sized and shaped to fit into/through an opening of a body of another device (see Fig 2) and be positioned adjacent this opening (see Fig 2). 
Claim 15: Fereyre discloses the reservoir and applicator abutting each other so as to be in fluid communication with each other (Page 3, 15-20). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor (US 4585018) in view of Guay (US 20090180826).
Claim 17: O’Connor discloses the invention of claim 14 and further discloses the first porous material (16a) can be fibers (Col 4, 10-25) which is a “fibrous material” and the second porous material (16b) can be nylon nibs, which are porous plastic and these are different porous materials. So O’Connor discloses the first porous material being different than the second porous material and discloses the invention essentially as claimed except for the first porosity being greater than the second porosity. 
Guay, however, discloses a cartridge (30) comprising: a housing (34); a reservoir (35) positioned within the housing, the reservoir comprising a first porous material (bottom of 42, Fig 4); a hair care treatment loaded in the reservoir [0057 & 0059]; and a porous [0055] applicator (top of 42, Fig 4) positioned at least partially within the housing (see Fig 3) and configured to apply the hair care treatment to the hair of a user [0057 & 0059] with the first and second porous materials abutting each other so as to be in fluid communication (see Fig 4). The first porous material having a first porosity with larger pores (see Fig 4) and the second porous material having smaller pores and a second porosity (see Fig 4) with the first pores being larger, which is interpreted as the first porosity being greater than the second porosity (see Fig 4), in order to allow for precise continuous delivery of the fluid [0016] in use. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the cartridge of O’Connor by providing the first porosity greater than the second porosity as taught by Guay in order to provide precise and continuous delivery of the fluid during use.  
Response to Arguments
Applicant's arguments filed 4/23/21 have been fully considered but they are not persuasive.
Applicant argues the new claim limitations filed 4/23/21 overcome Guay and O’Connor; the amendment overcomes Guay as an anticipation rejection under 35 USC 102(a)(1). 
Regarding the new limitations amended into claim 14, O’Connor still reads on these claims and these new limitations have been addressed in the above rejection (see above). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772